UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                         18 CR 0031-05 (LAP)
        - v –
                                                ORDER
Francisco Tibulciomerino

LORETTA A. PRESKA, Senior United States District Judge:



     The conference scheduled for April 1, 2020 is adjourned to

June 1, 2020 at 11:30 a.m.   Time is excluded from today, until

June 1, 2020, from calculation under the speedy trial act in the

interest of justice.




                           ________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge



Dated: March 25, 2020
New York, New York
